Citation Nr: 1133037	
Decision Date: 09/07/11    Archive Date: 09/15/11

DOCKET NO.  09-07 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to July 1969. 

This case comes before the Board of Veteran Appeals (Board) on appeal from a February 2008 rating decision of the Togus, Maine, Department of Veterans' Affairs (VA), which in part, denied service connection for tinnitus. 

During the course of the appeal, the Veteran's claims file was permanently transferred to the RO in Detroit, Michigan, hence, the RO now has jurisdiction over the claims appeal.

This issue was initially before the Board in November 2010 when it was remanded for additional evidentiary development.  The case is now ready to be adjudicated.  


FINDING OF FACT

Competent evidence of a nexus between tinnitus and active military service is not of record. 


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

In this case, the Veteran received notice of the evidence needed to substantiate a service connection claim in July 2007.  The Veteran also received notice of degree of disability and effective date in the same July 2007 letter.  Based on the foregoing, no further efforts are required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records, pertinent treatment records and providing an examination when necessary. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

VA has obtained the Veteran's service treatment records and afforded the Veteran several VA examinations.  The December 2010 examination report reflects the examiner reviewed the claims file, the Veteran's assertions, and clinical findings.  The examiner then rendered a medical opinion.  The examination report is adequate for adjudicative purposes.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file.  Therefore, VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.
Pertinent Law and Regulations

In order to establish service connection, the facts, as shown by evidence, must demonstrate that a particular disease or injury resulting in current disability was incurred during service or, if preexisting active service, was aggravated therein.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

The chronicity provision of 38 C.F.R. § 3.303(b) is applicable where the evidence, regardless of its date, shows that the Veteran had a chronic disability in service or during an applicable presumptive period and still has such disability.  Such evidence must be medical unless it relates to a disability as to which, under the United States Court of Appeals for Veterans Claims' (Court's) case law, lay observation is competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, if a disability noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

If the record demonstrates that the Veteran engaged in combat with enemy forces, as the Veteran did in this case, then by statute VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and to that end, shall resolve every reasonable doubt in favor of the Veteran.  Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b) (West Supp. 2010).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative balance, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v.  Derwinski, 1 Vet. App. 49, 53 (1990); 38 U.S.C.A. § 5107(b) (West 2002). 

Analysis

The Veteran asserts that he is entitled to service connection for tinnitus.  In an August 2007 personal statement, the Veteran asserts that during service he was exposed to weapons firing and to the sound of rocket and mortar fire.  

The Veteran's DD-214 shows that his military occupational specialty (MOS) was light weapons infantryman.  In addition, he is in receipt of the Purple Heart in December 1967 and February 1968, as well as the Combat Infantryman Badge (CIB), along with other medals and awards.  Given his combat status, the Veteran's assertions as to in-service noise exposure are accepted and consistent with his active service.  38. U.S.C.A. § 1154 (b); 38 C.F.R. § 3.304 (d).

It is therefore conceded that the Veteran was exposed to acoustic trauma in service.  The question for consideration is whether the Veteran's current tinnitus is casually related to in-service noise exposure.  The Veteran's service treatment records are absent for any complaints of tinnitus.  Upon discharge from service, the July 1969 separation examination states that the Veteran's ears were normal and no complaints of tinnitus were made.  

Post service, a December 2007 VA examination reports that the Veteran was exposed to acoustic trauma in service, and he reported a history of bilateral tinnitus.  The Veteran reported that the tinnitus was not constant but recurrent.  The examiner noted that the Veteran's service treatment records showed that the Veteran entered service in July 1967 with normal hearing and exited service in July 1969 with normal hearing.  There was no evidence of problems with the Veteran's ear drums, tinnitus or acoustic trauma.  The examiner emphasized that there were no effects of military noise exposure on the Veteran's bilateral hearing sensitivity.  The examiner noted that "only seldom does noise cause a permanent tinnitus without also causing hearing loss."   Therefore, the examiner concluded that the Veteran's tinnitus was not due to his history of noise exposure in service.  

In March 2008 the Veteran wished to address his post service noise exposure.  He asserted his job doing farm work post service was done with horses and hand tools and only a small tractor with a muffler.  He stated that his job fixing barns exposes him to very little noise.

A June 2009 VA examination showed that the Veteran reported "no tinnitus."  In July 2009, the audiologist stated that the Veteran's hearing loss is likely related to the acoustic trauma the Veteran was exposed to in service.  However, no comments regarding tinnitus were made and the examiner did not have the opportunity to review the Veteran's case file.  

The Veteran was afforded a VA examination in December 2010 and the examiner had the opportunity to review the Veteran's case file.  At the examination the Veteran reported noise exposure in service and exposure to noise from some farm equipment post service.  The Veteran reported that he had tinnitus for the past 20 years.  The examiner determined that neither the Veteran's hearing loss nor his tinnitus were caused by or the result of military noise exposure or acoustic trauma.  The examiner stated that the Veteran's hearing loss and tinnitus were the result of his occupational, vocational and recreational noise exposure in civilian life and the beginning of presbycusis at the age of 63 years old.  The rationale for the examiner's opinion was that the Veteran entered and exited service with normal hearing and there was no statistically significant decrease in the Veteran's hearing sensitivity during service or evidence of tinnitus.  He stated that hazardous noise exposure has an immediate effect on hearing and it is usually temporary at first, it does not have a delayed onset.  The examiner emphasized that there was no evidence to establish chronicity or continuity of care for tinnitus.   The examiner noted that the Veteran's statements were inconsistent with the findings.  The Veteran did not report tinnitus during service and in 2010 he reported having tinnitus for the past 20 years.  In December 2007 the Veteran reported the onset of his tinnitus 10 years prior to the examination.  The examiner stated that regardless of the difference in his report, the onset of the Veteran's tinnitus occurred decades after his 1969 separation from service and was inconsistent with his June 1969 report denying any problems with his ears.  The examiner said that there is no research to support a theory that a delayed onset of tinnitus occurs after an incident of noise exposure.  The examiner also commented on the Veteran's post service noise exposure and stated that the Veteran used a chainsaw to cut wood for 10 years and used a small tractor with a muffler.  The Veteran also used hand tools in his civilian life, causing exposure to noise.  

The Board finds that service connection for tinnitus is not warranted.  As discussed above, the Board concedes that the Veteran was engaged in combat, so his assertions as to in-service noise exposure are accepted and consistent with his active service.  38 U.S.C.A. § 1154(b) (West Supp. 2010); 38 C.F.R. § 3.304(d) (2010). However, Section 1154(b) can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to the current disorder.  See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  Section 1154(b) does not establish service connection for a combat Veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service. A Veteran must still establish his claim by competent medical evidence tending to show a current disability and a nexus between that disability and those service events.  See Gregory v. Brown, 8 Vet. App. 563, 567 (1996); see also Kessel v. West, 13 Vet. App. 9, 17-19 (1999).  While the Veteran has shown a current disability, there is no medical nexus of record to support the Veteran's claim.  

In the December 2007 and 2010 VA examinations, the VA examiners specifically addressed the claim for tinnitus.  In both medical opinions, the examiner found that the Veteran's tinnitus was not attributable to service.  The examiner provided extensive rationale to include the Veteran's lack of reporting of tinnitus in service, lack of reporting tinnitus shortly after service and a lack of a continuity of symptomatology.  The examiner also noted that the Veteran's tinnitus is more consistent with occupational, vocational and recreational noise exposure in civilian life and the beginning of presbycusis at the age of 63.

The Veteran's appellate assertions are also acknowledged.  The Veteran asserts that he has had tinnitus since service.  Indeed, the Veteran is competent to provide testimony as to having tinnitus.  Id; Charles v. Principi, 16 Vet. App. 370 (2002) (regarding lay testimony of tinnitus); see also, e.g., Layno v. Brown, 6 Vet. App. 465, 469 (1994) (a Veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses).  He is not competent, however, to provide an opinion regarding the cause of tinnitus.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Simply stated, his opinion regarding the etiology of tinnitus lacks probative value; it does not constitute competent medical evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

As to any continuity of tinnitus since service (see 38 C.F.R. § 3.303(b) regarding continuity of symptomatology), the record indicates that the Veteran has provided inconsistent statements regarding the post-service onset date for tinnitus and, thus, service connection is not warranted based on continuity of symptomatology.  The Veteran reported to the examiner that his tinnitus began around 1990 and then asserted that tinnitus began either in service or right after service.  His contention as to continuity is not found to be credible due to his inconsistent statements regarding the onset of the claimed tinnitus.  Further, the first medical evidence documenting complaints of tinnitus is dated in December 2007, over 30 years after separation from active service.  The gap of time between the contended in-service symptoms and the first post-service medical evidence of tinnitus is, in itself, a factor that weighs against the Veteran's claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint can be considered, along with other evidence, as a factor that weighs against the service connection claim).  The Veteran's assertions of continuity fail not because of the lack of medical documentation, but rather, as found above, because his inconsistent statements.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

Thus, after review of the entire record, the Board finds that the preponderance of the evidence is against the claim of service connection for tinnitus.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable and the Veteran's claim for service connection for tinnitus must be denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

  
ORDER

Entitlement to service connection for tinnitus is denied. 


____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


